DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the claim recites the heat storage material undergoes “a phase transition from a first solid state to a second solid state.” It is unclear how this phase transition is meant to occur. How can the material change phase and remain a solid? If the material starts as a solid and ends up as a solid, how has the phase transitioned? For the purposes of this examination, this claim will be interpreted as requiring either a phase transition from a solid to a different material phase, or a change from a first solid state to a second solid state, as this is examiner’s best understanding of the claim.
Regarding claim 30, the claim recites “a lowest temperature of the polishing pad is Tmin and a highest temperature of the polishing pad is Tmax during the polishing process.” This limitation already appears in claim 17, making it unclear if the Tmin and Tmax temperatures recited in claim 30 are the same or different from the temperatures recited in claim 17. Additionally, claim 30 recites the first and second heat storage materials undergoing endotherminc reactions “at different temperatures between the Tmin and the Tmax.” It is unclear if these “different temperatures” are related to the “temperature between the Tmin and the Tmax” recited in claim 17. In other words, if the “at least one heat storage material” of claim 17 undergoes an endothermic reaction “at a temperature,” how can the “first heat storage material” and “second heat storage material” of claim 30 (which apparently constitute the at least one heat storage material) undergo reactions at different temperatures?
Claims 31-32 are rejected as indefinite due to their dependency upon rejected claim 30. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21, 23-29, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0269380, previously cited) in view of Obeng (US 2003/0031876, previously cited).
Regarding claim 17, Wang teaches a polishing pad suitable for a polishing process, the polishing pad comprising: a polishing layer (102); a base layer (104) disposed below the polishing layer; a first adhesive layer (116) disposed between the polishing layer and the base layer (fig 2); a second adhesive layer (118) disposed below the base layer (fig 2); and at least one heat storage material (114; as broadly claimed, the pores 114 constitute a heat storage material, as any material is inherently capable of storing heat), wherein a region (106) where the at least one heat storage material is disposed is located between the first adhesive layer and the second adhesive layer (fig 2), wherein a lowest temperature of the polishing pad is Tmin and a highest temperature of the polishing pad is Tmax during the polishing process (note that the intended polishing process does not limit the structure of the claimed polishing pad and any polishing process inherently occurs at a temperature). Wang does not teach the heat 
Regarding claim 18, Wang, as modified, teaches all the limitations of claim 17 as described above. Wang further teaches the base layer has a thickness T (total thickness of layers 106 and 108) and a distance from a top edge of the region where the at least one heat storage material is disposed to a bottom edge of the region where the at least one heat storage material is disposed is from T/3 to T (fig 2; region 106 encompasses the majority of the thickness of the total base layer 104). 
Regarding claim 19, Wang, as modified, teaches all the limitations of claim 17 as described above. Wang further teaches the at least one heat storage material is dispersed in a material of the base layer (shown in fig 2).
Regarding claim 20, Wang, as modified, teaches all the limitations of claim 19 as described above. Wang further teaches the region where the at least one heat storage material is disposed covers the entire base layer (fig 2, covers the entire width of the base layer). 
Regarding claim 21, Wang, as modified, teaches all the limitations of claim 17 as described above. Wang further teaches the at least heat storage material forms an interface layer in the region where the at least one heat storage material is disposed (layer 106 interfaces with the adhesive 116 and the rest of the base layer 108), and the interface layer is located between the base layer and the first adhesive layer (fig 2).
Regarding claim 23, Wang, as modified by Obeng, teaches all the elements of claim 17 as described above. Obeng further teaches a molecular arrangement of the at least one heat storage material after the endothermic reaction is looser than a molecular arrangement of the at least one heat storage material before the endothermic reaction ([0042] described by the filler particles decomposing to oxide and water).
Regarding claim 24, Wang, as modified by Obeng, teaches all the elements of claim 17 as described above. Obeng further teaches the heat storage material undergoes a phase transition (see 112b rejection above for explanation of claim interpretation) from a first solid state to a second state during the endothermic reaction ([0042]; solid material indicated by the term “particle” decomposes to oxide (which may be solid) and water, thus changing phase).
Regarding claims 25-27, Wang, as modified by Obeng, teaches all the limitations of claim 17 as described above. Obeng further teaches the heat storage material (224) comprises an inorganic heat storage material comprising a hydrate of salt ([0042]; hydroxide, group II salt).  Note that claim 27 only limits claim 25 if the organic material is selected.
Regarding claims 28 and 29, Wang, as modified, teaches all the limitations of claim 17 as described above. Wang further teaches a cover layer (108) covering the at least one heat storage material (fig 2, covers the bottom of the heat storage material layer 106), wherein a 
Regarding claim 34, Wang, as modified, teaches all the limitations of claim 17 as described above. Wang further teaches a polishing method suitable for polishing an object, the polishing method comprising: providing a polishing pad (fig 5; step S100), wherein the polishing pad is the polishing pad according to claim 17 (described in the rejection of claim 17 above); applying a pressure to the object to press the object on the polishing pad (S102); and providing relative motion to the object and the polishing pad to perform the polishing process (S104).
Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Obeng as applied to claim 17 above, and further in view of Heinrich et al (US 2009/0170320, previously cited).
Regarding claim 30, Wang, as modified, teaches all the limitations of claim 17 as described above. Wang and Obeng do not teach a polishing track region for a first heat storage material and non-polishing track region for a second heat storage material, the first and second heat storage materials undergoing the reactions at different temperatures. Heinrich teaches a polishing pad including a polishing track region (fig 2c; region 201B under wafer 250) for a first heat storage material and a non-polishing track region (201A, radially inside polished wafer) for a second heat storage material, wherein the first and second heat storage materials are operable to provide a varying temperature profile ([0045]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the 
Regarding claims 31 and 32, Wang, as modified, teaches all the elements of claim 30 as described above. While not teaching a specific temperature relationship or heat absorption capacity between the first and second heat storage materials, Heinrich does teach that the cooling of the pad (or absorbing of heat from the pad), which determines the varying temperature profile, affects the polishing removal rate to achieve the desired polishing profile ([0031]). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to adjust the relative reaction temperature and heat absorption capacity of the heat storage materials in the pad of Wang as claimed in order to achieve the desired polishing removal rate as taught by Heinrich ([0031]).
Response to Arguments
Applicant's arguments filed 7 Mar 2021 have been fully considered but they are not persuasive. Regarding claim 24, applicant argues that it is common in the art to materials to undergo a “solid/solid phase transition.” While this argument and the cited evidence are persuasive to overcome the previous 112a rejection, there is still an issue of clarity with regard to the use of the phrase “phase transition” to indicate different solid states. As detailed above, “phase transition” implies a change in phase, for example from solid to liquid. This appears to be contrary to applicant’s intended claim scope.
Regarding claim 17, applicant argues that the prior art does not render obvious the heat storage material located between the adhesive layers. Examiner respectfully disagrees. As . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5315154, discussed in applicant’s arguments, is cited to teach solid/solid endothermic reactions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723